DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 05/31/2022.

In the response to the Non-Final Office Action 01/10/2022, the applicant states that claims 1-69 are pending in current application. Claims 1, 64, and 67 have been amended.

Claims 1, 64, and 67 have been amended. In summary, claims 1-69 are pending in current application.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered. 
Claim objections of claims 65-66 and 68-69 are hereby withdrawn. 
Regarding to 1, the applicant argues that Benjamin, Martin, and Fotsch fail to disclose or suggest “displaying, on the display screen, a first plurality of partitions associated with the first user, wherein each partition of the first plurality of partitions is associated with a type of wellness data of the first user, and wherein the first user has been authorized by a second user to access wellness data associated with the second user” as recited, in part, in amended claim 1. The arguments have been fully considered. The argument according “displaying, on the display screen, a first plurality of partitions associated with the first user, wherein each partition of the first plurality of partitions is associated with a type of wellness data of the first user” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejections are made in an 04-18-2022-IDS submitted by Applicant on 04/18/2022. The 04-18-2022 IDS fees are paid on 04/18/2022. The argument according “wherein the first user has been authorized by a second user to access wellness data associated with the second user” are not persuasive. The examiner cannot concur with applicant for following reasons:
Benjamin discloses “wherein the first user has been authorized by a second user to access wellness data associated with the second user”. For example, in paragraph [0006], Benjamin teaches both the patient and the clinician are users and have access to the same kind of data; Benjamin further teaches clinician is first user and patient is second user. In paragraph [0008], Benjamin teaches the host server component is accessible by multiple users. In paragraph [0033], Benjamin teaches the patient and a clinician. In paragraph [0070], Benjamin teaches the patient modified the calculated amount in a bolus calculator; Benjamin further teaches the override event may be conveniently displayed to a clinician.

Independent claims 64 and 67 recite features similar to claim 1.  Therefore, new grounds of rejections are made in an 04-18-2022-IDS submitted by Applicant on 04/18/2022. The 04-18-2022 IDS fees are paid on 04/18/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 25, 64, 66-67, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US 20100305965 A1) in view of Martin (US 20090216556 A1), in view of Fotsch (US 20050165627 A1), and further in view of Gopalakrishnan (US 20150164349 A1).
Regarding to claim 1 (Currently Amended), Benjamin discloses a non-transitory computer readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device of a first user including a display screen, the one or more programs including instructions for (Fig. 1; [0021]: application software and other client software are stored in a memory 132 and are executed by one or more processors 134 of client component 110; [0026]: various program and software applications, including web-based software applications, are stored in memory and are executed by one or more processors of host server component 120):
displaying, on the display screen, a first plurality of partitions associated with users ([0034]: multiple windows, boxes, icons, or other GUI components on a display are multiple partitions; Fig. 2; [0042]: GUI 200 includes various non-tabular visual information elements 220 that each provide medical information concerning a patient; Fig. 2; [0045]: graphs 210, 211, and 212 are located in different partitions; graphs 210, 211, and 212, displayed near the center of GUI 200, respectively provide information related to glucose level, bolus units, and basal units), and wherein the first user has been authorized by a second user to access wellness data associated with the second user ([0006]: both the patient and the clinician are users and have access to the same kind of data; clinician is first user; patient is second user; [0008]: the host server component is accessible by multiple users; [0033]: the patient and a clinician; [0070]: the patient modified the calculated amount in a bolus calculator; the override event may be conveniently displayed to a clinician);
receiving the wellness data associated with the second user ([0006]: both the patient and the clinician are users and have access to the same kind of data; clinician is first user; patient is second user; [0008]: the host server component is accessible by multiple users; [0033]: the patient and a clinician; [0070]: the patient modified the calculated amount in a bolus calculator; the override event may be conveniently displayed to a clinician); [[and]]
receiving a request to view a second plurality of partitions associated with the second user ([0033]: when the user of the client component 110 wants to access the medical data, then the report software application 112 processes the medical data to obtain, for example, different calculations and/or representations related to the medical data; [0034]: formulate a desired request or obtain desired medical information; Fig. 2; Fig. 3; [0047-0048]: a cursor 310 is provided that functions to point to an image; a request is received when the cursor 310 is placed over the visual information element 220; [0070]: the patient modified the calculated amount in a bolus calculator; a clinician receives the modified data, i.e. the override event may be conveniently displayed to a clinician; [0071]: allow each further level of information to be retained in the display);
in response to receiving the request to view the second plurality of partitions associated with the second user, displaying, on the display screen, the second plurality of partitions associated with the second user, wherein each partition of the second plurality of partitions is associated with a type of wellness data of the second user ([0010]: the host server component is accessible by multiple users, i.e. first user and second user;  the host server component stores multiple patient data sets; the host server component is configured to receive and transmit user data; [0024]: create and update multiple and various types of reports and representations in response to the received information and user preference; [0034]: requests or obtains desired medical information; Fig. 3; [0047-0048]: once the cursor 310 is placed over the area of interest, such as over a non-tabular visual information element 220, then a further level of information is revealed to the user; [0070]: both patient and clinician are users; the patient modified the calculated amount in a bolus calculator; a clinician receives the modified data, i.e. the override event may be conveniently displayed to a clinician); and
Benjamin fails to explicitly disclose:
displaying, on the display screen, a first plurality of partitions associated with the first user, wherein each partition of the first plurality of partitions is associated with a type of wellness data of the first user; 
in accordance with a determination that the second user has revoked the authorization for the first user to access wellness data associated with the second user, causing the wellness data associated with the second user to be inaccessible.
In same field of endeavor, Martin teaches:
in response to receiving the request to view the second plurality of partitions associated with the second user, displaying the second plurality of partitions associated with the second user, wherein each partition of the second plurality of partitions is associated with a type of wellness data of the second user (Fig. 8; [0067]: in response to receiving a request by selecting the second patient as illustrated in Fig. 8, display data relevant to a selected second patient with hyperglycemia; display data relevant to a selected second patient with hypoxemia as illustrated in Fig. 8; Fig. 8; [0068]: each dashboard 810, 820, 830 and 840 includes multiple window panes, i.e. partitions; Fig. 8; [0069]: the patient list window 842 provides a list of the patients, recorded clinical data regarding each patient; the patient list 842 is selectable; record clinical data regarding each patient; [0129]: process the accessed data in order to analyze one or more particular parameters within the accessed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjamin to include in response to receiving the request to view the second plurality of partitions associated with the second user, displaying the second plurality of partitions associated with the second user, wherein each partition of the second plurality of partitions is associated with a type of wellness data of the second user as taught by Martin. The motivation for doing so would have been to provide improved health care services to patients; to display information about the selected patient; to record clinical data regarding each patient as taught by Martin in Fig. 8, and paragraphs [0009], and [0067-0069].
Benjamin in view of Martin fails to explicitly disclose:
displaying, on the display screen, a first plurality of partitions associated with the first user, wherein each partition of the first plurality of partitions is associated with a type of wellness data of the first user; 
in accordance with a determination that the second user has revoked the authorization for the first user to access wellness data associated with the second user, causing the wellness data associated with the second user to be inaccessible.
In same field of endeavor, Fotsch teaches:
in accordance with a determination that the second user has revoked the authorization for the first user to access wellness data associated with the second user, causing the wellness data associated with the second user to be inaccessible (Fig. 9; [0090]: choose to grant or deny permission to access the patient's online health record; Fig. 9; [0098]: individual may choose to grant access to another third-party; Fig. 9; [0099]: the grantee and individual may later choose to revoke this permission that has been granted to another third-party; once this revocation has been made, a notification may be sent to the patient and/or caregiver indicating that the health record permission revocation has been made by the grantee; Fig. 9; [0100]: revoked by the grantee).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjamin in view of Martin to include in accordance with a determination that the second user has revoked the authorization for the first user to access wellness data associated with the second user, causing the wellness data associated with the second user to be inaccessible as taught by Fotsch. The motivation for doing so would have been to choose to grant access to another third-party; later to choose to revoke this permission that has been granted to another third-party as taught by Fotsch in Fig. 9 and paragraphs [0098-0100].
	Benjamin in view of Martin and Fotsch fails to explicitly disclose:
displaying, on the display screen, a first plurality of partitions associated with the first user, wherein each partition of the first plurality of partitions is associated with a type of wellness data of the first user.
In same field of endeavor, Gopalakrishnan teaches:
an electronic device of a first user (Fig. 7; [0097]: instruct the user to take active steps in response to a poor or moderate heart health score; 
    PNG
    media_image1.png
    316
    161
    media_image1.png
    Greyscale
; Fig. 9; [0100]: the user or subject downloads the cardiac disease and/or rhythm management system software onto their computing device);
	displaying, on the display screen, a first plurality of partitions associated with the first user, wherein each partition of the first plurality of partitions is associated with a type of wellness data of the first user (Fig. 7; [0097]: display and instruct the user to take active steps in response to a poor or moderate heart health score; 
    PNG
    media_image2.png
    323
    586
    media_image2.png
    Greyscale
; Fig. 8; [0098]: provide a dash board to track the heart health of the user and show risk factors which may be monitored and tracked by the user; 
    PNG
    media_image3.png
    341
    638
    media_image3.png
    Greyscale
; Fig. 9; [0104]: one or more recommendations or goals is generated for the user or subject based on or in response to the generated cardiac health score; Fig. 11; [0111]:  top portion 1110a; display the current cardiac health score of the user or subject, a recent best cardiac health score of the user or subject, and a completion percentage of recommendations and goals for the user or subject; 
    PNG
    media_image4.png
    726
    623
    media_image4.png
    Greyscale
; Fig. 11; [0112]: the bottom portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjamin in view of Martin, and Fotsch to include an electronic device of a first user; displaying, on the display screen, a first plurality of partitions associated with the first user, wherein each partition of the first plurality of partitions is associated with a type of wellness data of the first user as taught by Gopalakrishnan. The motivation for doing so would have been to display a cardiac health score and one or more recommendations or goals for the user to improve the cardiac health score in response to the received biometric data;  to improve health; to display the current cardiac health score of the user or subject, a recent best cardiac health score of the user or subject, and a completion percentage of recommendations and goals for the user or subject as taught by Gopalakrishnan in Fig. 11 and paragraphs [0019], [0022], and [0111-0112]. 

Regarding to claim 25 (Previously Presented), Benjamin in view of Martin, Fotsch, and Gopalakrishnan discloses the non-transitory computer readable storage medium of claim 1, wherein the request to view the second plurality of partitions comprises a selection of the second user from a list of users (Martin; Fig. 8; [0069]: the patient list window 842 provides a list of the patients, recorded clinical data regarding each patient).

Regarding to claim 64 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 64.

Regarding to claim 66 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 25. Therefore, same rational used to reject claim 25 is also used to reject claim 66.

Regarding to claim 67 (Currently Amended), Benjamin discloses an electronic device (Fig. 1; [0021]: application software and other client software are stored in a memory 132 and are executed by one or more processors 134 of client component 110; [0026]: various program and software applications, including web-based software applications, are stored in memory and are executed by one or more processors of host server component 120), comprising: 
a display screen (Fig. 1; [0033-0034]: a display 136); 
one or more processors (Fig. 1; [0033-0034]: a processor); 
a memory (Fig. 1; [0026]: web-based software applications, may be stored in memory and may be executed by one or more processors of host server component 120 for performing various other operations); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Fig. 1; [0026]: web-based software applications, may be stored in memory and may be executed by one or more processors of host server component 120 for performing various other operations; Fig. 1; [0030]: client database 118 directly stores medical data from medical device 150): 
the rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 67.

Regarding to claim 69 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 25. Therefore, same rational used to reject claim 25 is also used to reject claim 67.

Claims 24, 65, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US 20100305965 A1) in view of Martin (US 20090216556 A1), in view of Fotsch (US 20050165627 A1), in view of Gopalakrishnan (US 20150164349 A1), and further in view of Weast (US 20130106603 A1).
Regarding to claim 24 (Previously Presented), Benjamin in view of Martin, Fotsch, and Gopalakrishnan discloses the non-transitory computer readable storage medium of claim 1, wherein the request to view the second plurality of partitions (same as rejected in claim 1) comprises 
Benjamin in view of Martin, Fotsch, and Gopalakrishnan fails to explicitly disclose a request to scroll the displayed first plurality of partitions in a lateral direction.
In same field of endeavor, Weast teaches:
a request to scroll the displayed first plurality of partitions in a lateral direction ([0220]: interfaces of the information display loop may scroll onto the display in a first direction, e.g., horizontally; to scroll in a similar direction as the action loop; [0221]: scroll directions and display orientations may automatically change based on an orientation of the device; [0224]: warning messages are automatically scrolled from one to another; Fig. 54; [0243]: the message may be scrolled in a specified direction so that all information is displayed; Fig. 58; [0244]: the device may continue to scroll through the action loop in response to a first type of user interaction such as continuous depression of a button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjamin in view of Martin, Fotsch, and Gopalakrishnan to include a request to scroll the displayed first plurality of partitions in a lateral direction as taught by Weast. The motivation for doing so would have been to display all information by scrolling in a specified direction; to continue to scroll through the action loop in response to a first type of user interaction such as continuous depression of a button as taught by Weast in Fig. 54; Fig. 58, and paragraphs 0243-0244].

Regarding to claim 65 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 65. 
 
Regarding to claim 68 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 68.

Allowable Subject Matter
Claims 2-21, 22-23, and 26-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 2, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“detect a user input at a location on the display screen regardless of horizontal graph position corresponding to one of the plurality of vertical graph position ranges within the graph;
 in response to detecting the user input at the location on the display screen corresponding to one of the plurality of vertical graph position ranges within the graph: 
in accordance with a determination that the location corresponds to the first vertical graph position range regardless of horizontal graph position, display, on the display screen, an indication that the first data-set representation has been selected; 
in accordance with a determination that the location corresponds to the second vertical graph position range regardless of horizontal graph position, display, on the display screen, an indication that the second data-set representation has been selected; and 
in accordance with a determination that the location is outside the first or second vertical graph position range, forgo display of the indication of the selection of the first or second data-set representations”.

Regarding to claim 22, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“detecting a user input at a location on the display screen regardless of horizontal graph position corresponding to one of the plurality of vertical graph position ranges within the graph;
 in response to detecting the user input at the location on the display screen corresponding to one of the plurality of vertical graph position ranges within the graph: 
in accordance with a determination that the location corresponds to the first vertical graph position range regardless of horizontal graph position, displaying, on the display screen, an indication that the first data-set representation has been selected; 
in accordance with a determination that the location corresponds to the second vertical graph position range regardless of horizontal graph position, displaying, on the display screen, an indication that the second data-set representation has been selected; and 
in accordance with a determination that the location is outside the first or second vertical graph position range, forgo display of the indication of selection of the first or second data-set representations”.

Regarding to claim 23, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“detecting a user input at a location on the display screen regardless of horizontal graph position corresponding to one of the plurality of vertical graph position ranges within the graph;
 in response to detecting the user input at the location on the display screen corresponding to one of the plurality of vertical graph position ranges within the graph: 
in accordance with a determination that the location corresponds to the first vertical graph position range regardless of horizontal graph position, displaying, on the display screen, an indication that the first data-set representation has been selected; 
in accordance with a determination that the location corresponds to the second vertical graph position range regardless of horizontal graph position, displaying, on the display screen, an indication that the second data-set representation has been selected; and 
in accordance with a determination that the location is outside the first or second vertical graph position range, forgo display of the indication of selection of the first or second data-set representations”.

Claims 3-21 are allowed due to dependency of claim 2. Claims 26-44 are allowed due to dependency of claim 22. Claims 45-63 are allowed due to dependency of claim 23.
Closest Reference Found
	Closest prior art made of record includes BENJAMIN (US 20100305965 A1), Martin (US 20090216556 A1), Tittle (US 6603477 B1), Yoshimoto (US 20130187923 A1), Fotsch (US 20050165627 A1), and Weast (US 20130106603 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/18/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616